Per Curiam.
Motion by respondent for an order setting aside the suspension orders issued by this Court dated September 23, 2010 and June 6, 2013 (107 AD3d 1137 [2013], appeal dismissed, lv dismissed and lv denied 21 NY3d 1056 [2013], cert denied 571 US —, 134 S Ct 1038 [2014]; 76 AD3d 1136 [2010], appeal dismissed 15 NY3d 943 [2010], lv dismissed and denied 16 NY3d 853 [2011], cert denied 565 US 963 [2011]), and other incidental relief.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and due deliberation having been had thereon, we deny the motion, but without prejudice to the filing of an application for reinstatement in compliance with the requirements of Rules of the Appellate Division, Third Department (22 NYCRR) § 806.16 (a) and Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.16.
McCarthy, J.P., Egan Jr., Lynch, Rose and Devine, JJ., concur.
Ordered that respondent’s motion is denied in its entirety.